DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to U.S. Patent Application No.: 17/502,233 filed on 10/15/21 with effective filing date 5/1/2019. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-14 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US 2020/0275121 in view of Joshi et al. US 2014/0362917 A1.
Per claims 1, 13, 17 & 19, Zhao et al. discloses a method of processing video data, comprising: 
determining that a differential coding mode is applied to a first video block of a video, and in the differential coding mode (para: 131-132, e.g. Block differential pulse-code modulation (BDPCM) is an intra-coding tool that uses a differential pulse-code modulation (DPCM) approach at the block level), a difference between a quantized residuals derived with a first intra prediction mode of the first video block and a prediction of the quantized residual is included in a bitstream of the video (para: 141, e.g. the examples shown in FIG. 8B are related to Test 2. In FIG. 8B, the block may be divided using a vertical or horizontal predictor..  due to the shape of the horizontal or vertical predictors, which use a left or a top pixel for prediction of the current pixel, the most throughput-efficient way of processing the block may be to process all the pixels of one column or row in parallel, and to process these columns or rows sequentially).
Zhao et al. fails to explicitly disclose storing, aligned with a prediction direction used in the differential coding mode for the first video block, the first intra prediction mode of the first video block; constructing, based on the stored first intra prediction mode of the first video block, a mode candidate list for a second video block of the video, wherein the first video block is a spatial neighboring block of the second video block and the second video block is an intra block; determining, based on the mode candidate list, a second intra prediction mode for the current video block; and performing, based on the second intra prediction mode, a conversion between the second video block and the bitstream of the video. 
Joshi et al. however in the same field of endeavor teaches storing, aligned with a prediction direction used in the differential coding mode for the first video block, the first intra prediction mode of the first video block (para: 09, e.g. the device comprising a video data memory configured to store a first residual block that includes residual data generated from a difference between a predictive block, referred to by a vector of a current block, and the current block, and a video decoder configured to decode information indicating a direction in which residual differential pulse code modulation (DPCM) is applied to the first residual block); constructing, based on the stored first intra prediction mode of the first video block, a mode candidate list for a second video block of the video, wherein the first video (para: 127-128, e.g. motion estimation unit 122 may search the reference pictures in a list of reference pictures (e.g., "RefPicList0") for a reference region for the PU. The reference region for the PU may be a region, within a reference picture, that contains sample blocks that most closely corresponds to the sample blocks of the PU; motion estimation unit 122 may generate a reference index that indicates a position in RefPicList0 of the reference picture); determining, based on the mode candidate list, a second intra prediction mode for the current video block (para: 132, e.g. to perform intra prediction on a PU, intra-prediction processing unit 126 may use multiple intra prediction modes to generate multiple sets of predictive data for the PU; in some intra  prediction modes, intra-prediction processing unit 126 may extend samples from sample blocks of neighboring PUs across the sample blocks of the PU in a direction associated with the intra prediction mode); and performing, based on the second intra prediction mode, a conversion between the second video block and the bitstream of the video (para: 133, e.g. prediction processing unit 100 may select the predictive data for PUs of a CU from among the predictive data generated by inter-prediction processing unit 120 for the PUs or the predictive data generated by intra-prediction processing unit 126 for the PUs).
Therefore, in view of disclosures by Joshi et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Zhao et al. and Joshi et al. in order to effectively select the scan order for RDPCM applied residual block based on the RDPCM direction, irrespective of whether the prediction was generated using intra prediction, intra block copy (BC) prediction or inter prediction. 


Per claim 2, Joshi et al. further teaches the method of claim 1, wherein the first intra prediction mode is inferred to a vertical intra prediction mode in response to the prediction direction used in the (para: 69, e.g. video encoder 20 may apply RDPCM in different orders (e.g., a horizontal order or a vertical order), or may not apply RDPCM, resulting in three modes: horizontal RDPCM, vertical RDPCM, and no RDPCM).
Per claim 3, Joshi et al. further teaches the method of claim 1, wherein the first intra prediction mode is inferred to a horizontal intra prediction mode in response to the prediction direction used in the differential coding mode for the first video block being horizontal direction (para: 69, e.g. video encoder 20 may apply RDPCM in different orders (e.g., a horizontal order or a vertical order), or may not apply RDPCM, resulting in three modes: horizontal RDPCM, vertical RDPCM, and no RDPCM). 
Per claim 4, Joshi et al. further teaches the method of claim 1, wherein the prediction direction of the differential coding mode for the first video block is determined based on a first syntax element included in the bitstream indicating whether the prediction direction is horizontal or vertical direction (para: 69, e.g. video encoder 20 may apply RDPCM in different orders (e.g., a horizontal order or a vertical order), or may not apply RDPCM, resulting in three modes: horizontal RDPCM, vertical RDPCM, and no RDPCM)
Per claim 5, Joshi et al. further teaches the method of claim 1, wherein the first video block is a left or above neighboring block of the second video block (para: 70 & fig. 4, e.g. the basic idea behind residual DPCM is to use the upper row value for predicting the current value for vertical mode and using the left column value for predicting the current value for vertical mode).
Per claim 10, Zhao et al. further discloses the method of claim 1, wherein the difference is represented using a differential pulse coding modulation representation (para: 132, e.g. bdpcm_flag).
Per claim 11, Joshi et al. further teaches the method of claim 1, wherein the conversion includes encoding the second video block into the bitstream.
Per claim 12, Joshi et al. further teaches the method of claim 1, wherein the conversion includes decoding the second video block from the bitstream.
Per claims 14, 18 & 20, Joshi et al. further teaches the apparatus of claim 13, wherein the first intra prediction mode is inferred to a vertical intra prediction mode in response to the prediction direction used in the differential coding mode for the first video block being vertical direction, or the first intra prediction mode is inferred to a horizontal intra prediction mode in response to the prediction direction used in the differential coding mode for the first video block being horizontal direction (para: 70 & fig. 4, e.g. the basic idea behind residual DPCM is to use the upper row value for predicting the current value for vertical mode and using the left column value for predicting the current value for vertical mode ), and wherein the prediction direction of the differential coding mode for the first video block is determined based on a first syntax element included in the bitstream indicating whether the prediction direction is horizontal or vertical direction (para: 70 & fig. 4, e.g. the basic idea behind residual DPCM is to use the upper row value for predicting the current value for vertical mode and using the left column value for predicting the current value for vertical mode).


Allowable Subject Matter
6.	Claims 6-9 & 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coban et al. US 11,070,812, e.g. A video decoder may determine, based on syntax elements in a bitstream that comprises an encoded representation of the video data, residual quantized samples of a block of the video data.
Zhao et al. US 2020/0275111, e.g. the syntax elements correspond to coefficients of a region of a transform skipped block in a coded picture. The syntax elements include a first flag indicating whether an absolute coefficient level of one of the coefficients is greater than 0, and a second flag indicating a parity of the absolute coefficient level of the one of the coefficients. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485